Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
22, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed June 22, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00482-CV
____________
 
IN RE JULIE MAI NGUYEN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On June
13, 2007, relator Julie Mai Nguyen filed a petition for writ of mandamus in
this court, requesting we order respondent, the Honorable Tony Lindsey,
presiding judge of the 280th District Court, Harris County, Texas, (1) to
vacate her order of June 1, 2007 denying relator=s motion for an independent
neuropsychology exam of real party Maria Alegria and (2) to grant such motion. 
See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. Proc. 52.1.
Because
relator failed to comply with the requirements of the Rules of Appellate
Procedure, it has not established entitlement to the extraordinary relief
sought.  See Tex. R. App. Proc. 52.3. 
Accordingly, we deny relator=s petition for writ of mandamus. 




 
PER
CURIAM
Petition Denied and Memorandum Opinion filed June 22,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.